Citation Nr: 0936577	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for dermatophytosis, soles 
and toenails of both feet, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 
1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has appealed the denial of a rating in excess of 
10 percent disabling for dermatophytosis involving the soles 
and toenails of both feet.  Since the issuance of the last 
Supplement Statement of the Case (SSOC) in July 2008, the 
Veteran has submitted additional medical records and pictures 
of his disability.  The medical evidence includes an August 
2008 hematology/oncology consultation which discusses his 
tinea pedis and lesions around his ankles and lower leg.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304(c) (2008).  The record does not 
reflect that the Veteran has waived RO consideration of the 
additional evidence received since the July 2008 SSOC.  Thus, 
remand is required for RO consideration of this evidence in 
the first instance.  

Additionally, the August 2008 medical record indicates that 
the Veteran's disability may have worsened since his last VA 
examination.  In view of VA's duty to assist obligations, 
which include the duty to obtain a VA examination or opinion 
when necessary to decide a claim, and based upon guidance 
from the Court, remand for the purpose of obtaining a VA 
examination(s) is required.  As such, on remand the Veteran 
should be afforded another VA compensation and pension 
examination to determine the nature and severity of his 
disability.  

The Board further notes that the August 2008 medical record 
shows a potential claim for service connection for right 
lower extremity cellulitis.  This matter is referred back to 
the RO for further development.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his 
dermatophytosis involving the soles and 
toenails of both feet.  The claims file 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should provide measurements 
of the length and width of any scars and 
state whether the scars cause any 
limitation of function.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




